DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/6/2022 have been fully considered but they are not persuasive. Applicant’s amendments to the Specification and Claims do not completely overcome the cited 112 rejections.  Please see the revised rejection below.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1. Page 1: line 6, Applicant should insert “the” before “automotive”.
2. Page 1: line 15, Applicant should delete “A” before “massive”.
3. Page 1: lines 16-17, “Tires particularly has” needs to be revised.  Examiner recommends removing the words “particularly has to”.  Additionally, Applicant needs to revise the phrase, “showing resistance against massive weight  transfers resulting from acceleration and stop situations, transmitting power of engine to road when braking and cornering,”, for clarity.
4. Page 1: lines 22-23, Applicant needs to revise the sentence beginning with, “A portion of these criterions”, for clarity.
5. Page 4: line 10, Applicant should revise “Further one of the objective” for clarity.  Does Applicant mean, “A further objective”?
6. Page 4: line 16: Applicant should revise “Another one of the objective”, for clarity. Does Applicant mean, “Another objective of the invention…”?
7. Page 6: lines 12-16, the sentence, “The tire stocking system (100) subject to the invention is comprised of the tire rack (110) produced in accordance with the desired height of any kind of storehouses and all tires (200) in different dimensions, and the tire lift (130) carrying tires (200) to said tire racks (110).”, is unclear and needs revision.  Does Applicant mean: “The tire stocking system (100) according to this invention includes: one or more tire racks (110) each comprising a height that can be used in various kinds of storehouses and can accommodate all tires (200) of different dimensions, and a tire lift (130) that carries the tires (200) to the one or more tire racks (110).”
8. Page 6: In line 19, Applicant should insert, “The” before “tire stocking system” on Page 6.  In lines 24-25, Applicant should change, “stocked in the first place to be able to firstly be taken as the first tire (200)”.  Does Applicant mean, “the tire (200) stocked first to be removed first”?   Another example is, “the tire (200) stocked first to be removed first.  In this system, tires can be removed in a first-in-first-out manner”? 
9. Page 7: line 1, Applicant should insert “The” before “tire lift”.
10. Page 8: The font of the words in lines 9-30 is inconsistent and should be made to be consistent.
11. Page 8: Applicant should insert, “is” before “made out” and insert, “and” before “can be” in lines 31-32 for clarity.
12: Page 9: line 25, “while” should be capitalized since it is the first word in a sentence.  Also, “first movement characteristic” and second movement characteristic” in lines 26-27 is unclear and should be revised.
13: Page 9: line 29: “in both movement characteristics” is unclear and should be revised.  Does Applicant mean, “Thus, the tire stocked first can be taken out first in both movements.”?
14: The above are a few examples of unclear terminology, grammatical errors, and other idiomatic errors.  Applicant needs to review and revise the entire specification as appropriate for clarity.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the host computer" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 1, in line 1, “Tire stocking system” should be “A tire stocking system”.  In line 3, “on automotiv sector” is unclear.  In line 5, Applicant should change “the tire storing system” to “tire stocking system” for consistency and clarity.  
In lines 6, 12, 19, and 26, Applicant should change the words “One”, “A”, “Rack” and “A” to begin with lowercase letters, for clarity. These words should not be capitalized. In line 26, Applicant should replace, “tire” with “tires” before “at” for clarity.  Following is an example of claim 1.  Applicant should make changes as necessary.  Does Applicant mean: 
A tire stocking system for storing tires used on automobiles, the tire stocking system comprising: 
one or more tire racks having a sloped structure for enabling movement of the tires through gravity force, wherein tires stocked within the stocking system can be taken out of the tire stocking system; 
a tire camera for detecting the dimension and diameter of the tires loaded into the tire stocking system, the tire camera transmits to a host computer dimension and diameter information of loaded tires; 
at least one rack sensor for detecting the number of tires that are loaded into and out of the tire stocking system, the at least one rack sensor transmits an entry date and time of loading of each tire, and further transmits the capacity of the one or more tire racks to the host computer; 
a tire lift for placing the tires at an appropriate tire rack based on the detected dimension and diameter information for each tire (200), the host computer determines the appropriate tire rack based on the detected dimension and diameter information.”?
Relative to claim 2, Applicant should remove “characterized in that,” in lines 2-3 for clarity.  In line 3, Applicant should change “steps;” to “steps:”.  In lines 9, 11, 14, 18, 24, and 27, the words, “Loading”, “Detecting”, “Placing”, “Transmitting”, “Moving”, “Taking” should begin with lowercase letters.  In line 9, Applicant should insert “a” before “tire lift” for clarity.  In line 10, Applicant should change the “,” after “holders” to a semicolon “;” for consistency.  Applicant should also replace the “,” with “;” at the end of the phrase in line 23. 
In line 12, Applicant should change, “tires” to “tire” after “at least one”, and insert “that is” after “tire camera” in line 12, for clarity.
In line 14, Applicant should insert, “of the at least one tire” after “placing each tire” in line 14.  In line 23, Applicant should insert “at least one” before “tire rack”.

Claim 2 recites the limitation "the exit" in line 31.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should replace “the exit” with “an exit” for clarity.

Relative to claim 3, Applicant should remove, “characterized in that” before “wherein” in lines 2-3, for clarity.  In line 3, Applicant should change, “the slope” to “a slope”, for clarity.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-3 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1 and 2, the closest available prior art does not disclose:   
A tire stocking system and method for storing tires used on automobiles comprising: 
one or more tire racks having a sloped structure that enable movement of the tires through gravity, where tires can be taken out of the tire stocking system; 
a tire camera that detects the dimension and diameter of the tires loaded in the tire stocking system, the tire camera transmits to a host computer the dimension and diameter information of the tires; 
at least one rack sensor that detects the number of tires that are loaded in or taken out of the tire stocking system, the at least one rack sensor transmits an entry date and time of loading for each tire, the rack sensor further transmits the capacity of the one or more tire racks to the host computer; 
a tire lift for placing the tires at a tire rack based on the detected dimension and diameter information for each tire, and the host computer determines the appropriate tire rack based on the detected dimension and diameter information, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655